Citation Nr: 0703447	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-29 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than March 4, 2004 
for the assignment of a 100 percent rating for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1965 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2002, which granted service connection for PTSD, 
and assigned a 50 percent rating, effective in December 2001.  
In April 2004, a 100 percent rating was granted, effective 
March 4, 2004.  


FINDING OF FACT

Beginning December 5, 2001, PTSD has been manifested by 
symptoms productive of total occupational and social 
impairment.


CONCLUSION OF LAW

Beginning December 5, 2001, the criteria for an evaluation of 
100 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5110, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.130, 
Diagnostic Code 9411 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The veteran was not furnished 
any VCAA notice with respect to his appeal of the originally 
assigned 50 percent rating for PTSD, or with his later 
continuation of the appeal, as to the effective date of a 100 
percent rating assigned effective March 4, 2004.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the 
Court has held that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, as the 
claim has already been substantiated.  Sutton v. Nicholson, 
20 Vet. App. 419 (2006); Dingess.  Moreover, in view of the 
favorable outcome of this appeal, any deficiencies in the 
duties to notify and assist the veteran have not prejudiced 
the outcome. 

The veteran claims entitlement to an effective date earlier 
than March 4, 2004 for the assignment of a 100 percent rating 
for service-connected post-traumatic stress disorder (PTSD).

Evidence of record shows that during the veteran's active 
service from February 1965 to October 1970, he served more 
than one tour in Vietnam, including tours from February 1967 
to October 1967, and from July 1968 to October 1970.  He was 
awarded the Combat Infantryman Badge.

After service, he reportedly roamed around the country for 
several years, most of the time with a carnival.  After that 
he had several jobs, but states he has not worked regularly 
since 1991.  He said that he does odd jobs on occasion, such 
as driving harvest trucks, when his PTSD symptoms are not too 
bad.  

His initial claim for VA compensation was received in 
December 2001.  Service connection for PTSD was granted in a 
November 2002 rating decision, with a 50 percent rating 
assigned, effective the date the veteran's claim was 
received, December 5, 2001.  He disagreed with the 50 percent 
rating.  A 100 percent rating was granted in an April 2004 
rating decision, effective March 4, 2004.  Although the 
appeal ensues from the initial rating, the veteran explicitly 
disputes the effective date of the 100 percent rating, 
contending that it should be the date of claim, December 5, 
2001.    

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  

According to the general rating formula, a mental disorder, 
such as PTSD, warrants a rating of 50 percent when it results 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411. 

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

A review of the medical evidence of record shows that the 
veteran has not exhibited any of the specific symptoms listed 
for a 100 percent rating, with the exception of inability to 
perform at least some of the activities of daily living, such 
as maintenance of minimal personal hygiene.  However, the 
criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather 
are examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Medical evidence of record during the relevant time period, 
from December 2001 to March 2004, shows that he periodically 
sought treatment from the Pender Clinic, for a variety of 
problems.  He was noted to have post-traumatic stress 
syndrome (PTSS) with anxiety and panic attacks, as well as 
depression, although no treatment was provided except for a 
prescription for Valium which he had taken for many years.  
In an April 2002 letter, B. Martin, M.D., his doctor at the 
Pender Clinic, described his condition as "moderately 
severe."  A VA examiner in September 2002 said the global 
assessment of functioning (GAF) for PTSD was 55.  

However, in February 2004, Dr. Martin said that the veteran's 
long-standing PTSS was severe.  In addition, the VA examiner 
in March 2004 concluded that the veteran would have severe 
problems with any type of employment, and estimated his GAF 
from PTSD alone was 40.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41 to 50 reflects serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates moderate symptoms (e.g., a flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Although the two GAF scores differ considerably, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

The veteran also has a co-existing substance abuse disorder, 
which has not been determined to be part of the service-
connected PTSD disability.  Both VA examiners opined that the 
substance abuse disorder, alone, (diagnosed in 2002 as 
alcohol dependence; in 2004 as cannabis dependence) resulted 
in a GAF of 50.  These examinations, however, do not indicate 
that the symptoms discussed below, and their impact on 
employability, reflect anything other than PTSD.  In this 
regard, despite apparently heavy substance abuse for many 
years, a cognitive element was not thought to be responsible 
for the veteran's mental condition.  

In comparing the two VA examination reports with respect to 
PTSD, in September 2002, the veteran was dressed casually, in 
clothes that were washed, but worn and rumpled.  In March 
2004, he reported that at times he went 7 to 14 days without 
showering, and said he did not brush his teeth; he had only 
about 10 teeth remaining.  In September 2002, he was 
described as restless and intense.  Thought process was 
slowed and had significant circumstantiality.  Likewise, in 
March 2004, his thought process was circumstantial and 
distracted related to the PTSD.  He had a constricted and 
intense affect in September 2002; in March 2004, his affect 
was severely restricted and his mood was very anxious.

Both examinations indicated a very isolated, detached, 
avoidant individual, who had little contact with others.  In 
March 2004, it was noted that the veteran had no history of 
mental heath treatment and the examiner thought it was likely 
so traumatic for him to be around other people that he had 
not gone for treatment.  Support for this position is found 
in the Pender Clinic notes, which show that as early as 
August 2001, it was recommended that he seek treatment at the 
VA for his PTSD symptoms.  He did not file a claim until 
December 2001, and VA medical records still do not show 
treatment for PTSD.  

In addition, the September 2002 examiner noted that the 
veteran had difficulty understanding the process of filing 
for a claim, even after it was explained to him, but that 
this did not appear to be due to cognitive confusion.  This 
is similar to the March 2004 observation that the veteran had 
a profound problem in carrying out even simple and concrete 
instructions.  It is also worth noting that his VA claim, as 
well all documents (with the possible exception of his 
initial notice of disagreement), including the substantive 
appeal, submitted in connection with the claim and appeal 
were provided and/or filled out by his representative.  

The March 2004 examiner also noted a likely cyclical element 
to the veteran's PTSD, manifested by re-experiencing 
intrusive recollections and then a shutdown of affect and 
energy.  Additionally, because the March 2004 examination was 
more thorough, some of the symptoms reported on the March 
2004 examination, such as dissociation, are not specifically 
reported as absent on the September 2002 examination.  The 
history reported on the March 2004 examination does not 
suggest a recent increase in symptoms, with the exception of 
more intrusive thoughts, attributed to his having been 
"bottled up" inside for the winter.  In view of these 
factors, as well as the similarities of many of the symptoms, 
and the similar histories reported on both examinations, the 
Board is of the opinion that the evidence is in equipoise as 
to whether the symptoms shown on the March 2004 examination, 
which resulted in the grant of a 100 percent rating, were 
present since the veteran's representative filed a claim on 
his behalf in December 2001.  With the resolution of all 
reasonable doubt in the veteran's favor, symptoms of PTSD may 
be considered to more closely approximate symptoms resulting 
in total occupational and social impairment.  Thus, an 
effective date of December 5, 2001 is warranted for the 
assignment of a 100 percent rating for PTSD.  In reaching 
this determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An earlier effective date of December 5, 2001 for the 
assignment of a 100 percent rating for PTSD is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


